t c summary opinion united_states tax_court darren carter petitioner v commissioner of internal revenue respondent docket no 2103-03s filed date darren carter pro_se diana p hinton and robert a baxer for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’ sec_1 unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue federal_income_tax after a concession by petitioner the issue is whether petitioner is entitled to an earned_income_credit eic petitioner resided in brooklyn new york at the time the petition was filed the relevant facts may be summarized as follows during the year at issue petitioner resided with his girlfriend and her son in gastonia north carolina the child was not petitioner’s biological child was not adopted by petitioner and was not placed with petitioner by an authorized_placement_agency in preparing his federal_income_tax return petitioner claimed an eic of dollar_figure with the child as a qualifying_child sec_32 provides for an eic in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test see sec_32 for the year in issue to satisfy the relationship_test a qualifying_child must be a son or daughter of the taxpayer or a descendant of either a stepson or stepdaughter of the taxpayer or an eligible_foster_child of the taxpayer sec_2 petitioner conceded that he is liable for unreported income of dollar_figure petitioner did not claim the child as a dependent for purposes of sec_151 c b i in pertinent part sec_32 provides that an eligible_foster_child is an individual who is placed with the taxpayer by an authorized_placement_agency additionally married persons must file a joint_return in order to claim an eic sec_32 it is clear that the child was neither petitioner’s son nor an eligible_foster_child as we understand petitioner’s argument the child is petitioner’s stepson because he had a common-law marriage with his girlfriend under north carolina law it appears that this common-law marriage was an illusory event even to petitioner at the time of the trial he had not obtained a divorce did not consider himself to be married to the woman and did not consider the child to be his stepson moreover even if we were to accept petitioner’s argument he did not file a joint_return respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent sec_7491 concerning burden_of_proof has no bearing on the underlying issue
